DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on January 18, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-35 have been withdrawn from consideration.
Claims 1-35 are pending.
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  Renfro nowhere teaches or suggests 1) “capturing fiber information contained in tags associated with bales of fiber, wherein the bales of fibers includes fibers and the fiber information is associated with the bales of the fiber” or “capturing fiber information contained in tags associated with packaged yarn, wherein the packaged yarn includes the fibers and the fiber information is associated with fibers used to form yarns formed from the bales of the fibers”.

Examiner’s Response:  Renfro discloses forming a yarn package to form griege fabrics and tracking lots using specific fiber types (The supply chain information can be used to track the fibers, fiber band, or yarn from manufacturing through intermediaries, conversion to final product, and/or the consumer –abstract).  Renfro does not explicitly disclose capturing information contained in tags, however Bennington was introduced to 

B.  Renfro is not focused on tracking fibers and associating inputs/outputs throughout a textile manufacturing system, as required in the claims. Rather, Renfro discloses that its techniques are used to identify a source of a product, to some extent, as an anti-counterfeiting measure. In other words, a specific, identifiable fiber marker is what enables product identification at a later time, by 3™ parties or other participants in the value chain.

Examiner’s Response:  As explained above, Renfro discloses tracking fibers (The supply chain information can be used to track the fibers, fiber band, or yarn from manufacturing through intermediaries, conversion to final product, and/or the consumer –abstract).  Renfro does not explicitly discloses capturing information contained in tags however, Bennington was introduced to disclose associating a raw material input label with an output product label and defining relationships (see at least abstract and figure 2).  Also, Nayak evidences that RFID tracking is well known in the garment industry.

“In the field of Textile and Apparel the RFID is used in manufacturing, inventory control, warehousing, distribution, logistics, automatic object tracking and supply chain management (Legnani et al. 2011; Liu et al. 2010; Moon and Ngai 2008; Gimpel et al. 2004). For example, the finished garments, different pattern pieces and accessories can be traced and the progress of the production process can be monitored. In processing and weaving, the fabric lots can be traced easily. In spinning mills, the bales of cotton and the yarns can be traced easily. The mixing of different yarn lots which is a major problem in spinning mills can be avoided”. (Nayak page 5).
 



“A Swiss scheme called Textrace offers textile brands a garment secured label providing product history information. It is able to integrate RFID providing information on garment manufacturing through logistics to sales and after-sales management. RFID can greatly add to traceability options. For example, allowing quick scanning of incoming materials for document and data checking, real-time fraud checking with external sources and databases, and so on – simply by speeding up the process and allowing more real time data flow. It also allows for more consumer information if used at point of and post-sale”. Richero page 24.

C.  Renfro teaches general textile production processes. Bennington and Schoening do not include any disclosure that teaches or suggests how or why a person of skill in art would actually modify Renfro’s textile process with the teachings of Bennington to arrive at claim 1 as a whole. In fact, the Office Action notes that Renfro, Bennington, and Schoening do not disclose a combination of active and passive electronic tags, as required in the claims. The Office Action instead cites to page 3 of Nayak and states that Nayak discloses a combination of active and passive electronic tags. Applicant respectfully traverses this assertion.

Examiner’s Response:  The combination Renfro/Benniggton was explained above, Schoening was introduced to disclose the use of RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information (see at least abstract and columns 12-13).  Nayak was added to evidence that it is also known in the art that RFID tags can be active or passive, therefore a person of ordinary skill in the art would have conceived the idea of using active and passive RFID tags in the combination above 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renfro (US 9,972,224 B2) in view of Bennington (US 2016/0092812 A1), further in view of Schoening (US 9,489,650 B2), further in view of Nayak (RFID in textile and clothing manufacturing).


Claim 1
Renfro discloses the following limitations:
A method for making a textile product, the method comprising:

processing the packaged yarn in a greige fabric formation operation, wherein the greige fabric formation operation includes an input as the packaged yarn, an output, and equipment used in the greige fabric formation operation; (see at least abstract, column 7 lines 60-67 and embodiment B26, col.45,lns.33-37).
processing the fibers from the bales of fibers into yarns (see at least column 5 lines 35-45).
Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

capturing fiber information contained in tags associated with bales of fiber, wherein the bales of fibers includes fibers and the fiber information is associated with the bales of the fibers: 

capturing fiber information contained in tags associated with packaged yarn, wherein the packaged yarn includes the fibers and the fiber information is associated with fibers used to form yarns formed from the bales of the fibers;

defining, via a computer system, a relationship between the input and the output of the greige fabric formation operation based on the input information, the output information, and the equipment information for the greige fabric formation operation; and

associating, via a computer system, the fiber information from the bales of the fibers with the output of the greige fabric formation operation based on a relationship between the input and the output of the greige fabric formation operation.

	    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been to one of ordinary skill in the art at the time the invention was filed, to apply the tracking method disclosed by Bennington into the textile manufacturing process in Renfro in order to provide efficient tracking of commodity sources in a manufacturing chain (Renfro – paragraph 0048).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the greige fabric formation operation, a) input information contained in an input tag related to the input of the greige fabric formation operation, b) output information contained in an output tag related to the output of the greige fabric formation operation, and c) equipment information contained in an equipment tag related to the equipment of the greige fabric formation operation;

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.
The combination Renfro/Bennington/Schoening does not explicitly disclose the following limitation, however Nayak does:
a combination of active and passive electronic tags (see at least page 3).




Claim 2
Furthermore, Renfro discloses the following limitations:

further comprising:

processing the output of the greige fabric formation operation in a greige fabric batching operation, wherein the greige fabric batching operation includes an input as the output of the greige fabric formation operation, an output, and equipment used in the greige fabric batching operation; (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 
defining, via the computer system, a relationship between the input and the output of the greige fabric batching operation based on the input information, the output information, and the equipment information for the greige fabric batching operation; and

associating, via the computer system, the fiber information for the bales of fibers with the output of the greige fabric batching operation based on the relationship between the input and the output of the greige fabric batching operation.

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the greige fabric batching operation, a) input information contained in an input tag related to the input of the greige fabric batching operation, b) output information contained in an output tag related to the output of the greige fabric batching operation, and c)equipment information contained in an equipment tag related to the equipment of the greige fabric batching operation;

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Renfro discloses the following limitations:

 further comprising:

processing the output of the greige fabric batching operation in a greige processing operation, wherein the greige processing operation includes an input as the output of the greige fabric batching operation, an output, and equipment used in the greige processing operation; (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

defining, via the computer system, a relationship between the input and the output of the greige processing operation based on the input information, the output information, and the equipment information for the greige processing operation; and

associating, via the computer system, the fiber information for the bales of stable fibers with the output of the greige processing operation based on the relationship between the input and the output of the greige processing operation.

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the greige processing operation, a) input information contained in an input tag related to the input of the greige processing operation, b) output information contained in an output tag related to the output of the greige processing operation, and c) equipment information contained in an equipment tag related to the equipment of the greige processing operation;
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
Furthermore, Renfro discloses the following limitations:

wherein the greige processing operation includes a washing operation, a bleaching operation, a dyeing operation, a finishing operation, or a drying operation (see at least column 11 lines 65-67, column 22 lines 5-15 and column 51 lines 60-67).

Claim 5
Furthermore, Renfro discloses the following limitations:

wherein the equipment of the greige processing operation includes one or more washing machines, scouring machines, bleaching machines, dyeing machines, finishing machines, or drying machines (see at least column 11 lines 65-67, column 22 lines 5-15 and column 51 lines 60-67)..

Claim 6
Furthermore, Renfro discloses the following limitations:

wherein the output of the greige fabric formation operation, the input and output of the greige batching operation, and the input of the greige processing operation is greige fabric rolls, and the output of the greige processing operation is processed fabric rolls (see at least abstract, column 7 lines 60-67 and embodiment B26).

Claim 7
Furthermore Renfro discloses the following limitations:
 further comprising:

processing the output of the greige processing operation in a cut and sew operation, wherein the cut and sew operation includes an input as the output of the greige processing operation, an output, and equipment used in the cut and sew operation; (see at least abstract, column 5 lines 40-45, column 7 lines 60-67, column 8 lines 5-60 and embodiment B26).


defining, via the computer system, a relationship between the input and the output of the cut and sew operation based on the input information, the output information, and the equipment information for the cut and sew operation; and

associating, via the computer system, the fiber information for the bales of stable fibers with the output of the cut and sew operation based on the relationship between the input and the output of the cut and sew operation.
    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the cut and sew operation, a) input information contained in an input tag related to the input of the cut and sew operation, b) output information contained in an output tag related to the output of the cut and sew operation, and c) equipment information contained in an equipment tag related to the equipment of the cut and sew operation;

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Furthermore, Renfro discloses the following limitations:

wherein the cut and sew operation includes a length cut operation, a crosscut operation, a hemming operation, or an assembly operation (see at least column 5 lines 40-45 and column 6 lines 25-45).

Claim 9
Furthermore Renfro discloses the following limitations:

further comprising:

processing the output of the cut and sew operation in a packaging operation, wherein the packaging operation includes an input as the output of the cut and sew operation, an output, and equipment used in the packaging operation; (see at least column 9 lines 1-25 and column 22 lines 1-10).
Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

defining, via the computer system, a relationship between the input and the output of the packaging operation based on the input information, the output information, and the equipment information for the packaging operation; and

associating, via the computer system, the fiber information for the bales of fibers with the output of the packaging operation based on the relationship between the input and the output of the packaging operation.

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the packaging operation, a) input information contained in an input tag related to the input of the packaging operation, b) output information contained in an output tag related to the output of the packaging operation, and c) equipment information contained in an equipment tag related to the equipment of the packaging operation;
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 10
Furthermore, Renfro discloses the following limitations:

wherein output of the cut and sew operation and the input of the packaging operation is cut and sewn products, and the output of the packaging operation is cartons containing one or more packets of the cut and sewn products (see at least column 5 lines 40-45, column 6 lines 25-45, column  21 lines 62-67 and column 22 line 1-5).

Claim 11
Furthermore, Renfro discloses the following limitations:

further comprising: processing the output of the packaging operation in a warehouse storage operation, wherein the warehouse storage operation includes an input as the output of the packaging operation, an output, and equipment used in the warehouse storage operation; (see at least column 9 lines 5-10 and column 17 lines 5-15).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

defining, via the computer system, a relationship between the input and the output of the warehouse storage operation based on the input information, the output information, and the equipment information for the warehouse storage operation; and

associating, via the computer system, the fiber information for the bales of stable fibers with the output of the warehouse storage operation based on the relationship between the input and the output of the warehouse storage operation.
    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.
The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the warehouse storage operation, a) input information contained in an input tag related to the input of the warehouse storage operation, b) output information contained in an output tag related to the output of the warehouse storage operation, and c) equipment information contained in an equipment tag related to the equipment of the warehouse storage operation;
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 12
Furthermore, Renfro discloses the following limitations:

wherein the input and output of the warehouse storage operation is pallets of packaged, finished product (see at least column 9 lines 1-30 and column 17 lines 5-15).

Claim 13
Furthermore, Renfro discloses the following limitations:

wherein the greige fabric formation operation includes a warping operation, a sizing operation, or a weaving operation.(see at least figure 11).



Claim 14
Furthermore, Renfro discloses the following limitations:

wherein the equipment of the greige fabric formation operation includes one or more warp creels, sizing machines, or weaving looms (see at least figure 11 and column 6 lines 5-15).

Claim 15
The combination Renfro/Bennington does not explicitly disclose the following limitations: 

wherein the capturing steps are performed electronically.

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 16
Furthermore, Renfro discloses the following limitations:

wherein the fiber information comprises a fiber lot number for the bales of staple fibers.(see at least column 17 lines 5-15).

Claim 17
Furthermore, Renfro discloses the following limitations:

wherein the fiber information further comprises at least one of 1) a vendor of the bales of the fibers, 2) an origin of the bales of the staple fibers, 3) a fiber type of the bales of the fibers, and 4) one or more quality parameters for the bales of the fibers (see at least column 17 lines 5-15).

Claim 18

Renfro discloses the following limitations:

A textile manufacturing system, the system comprising:

a set of input tags coupled to inputs of a plurality of textile operations that transform fibers from bales of fibers into a textile product; a plurality of units of textile equipment; (see at least abstract, column 7 lines 60-65 and column 8 lines 45-55).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

a computer processor configured to a) define a relationship between an input of each textile operation, one of the units of textile equipment  and an output of each.
at least one output tags coupled to outputs of the plurality of textile operations; b) define an association between the input and the output and a computer memory having association between the input and the output

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been to one of ordinary skill in the art at the time the invention was filed to apply the tracking method disclosed by Bennington into the textile manufacturing process in Renfro in order to provide efficient tracking of commodity sources in a manufacturing chain (Renfro – paragraph 0048).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

at least one textile equipment tag associated with the plurality of units of textile equipment, wherein the at least one textile equipment tag is coupled to a respective one of the plurality of units of textile equipment;

at least one tag reader configured to obtain information from the set of input tags for each one of the plurality of textile operations, the at least one output tag for each one of the plurality of textile operations, and the at least one textile equipment tag for each of the units of textile equipment; and

a computer system in electronic communication with the set of tag readers

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.

The combination Renfro/Bennington/Schoening does not explicitly discloses the following limitations, however Nayak does:
a combination of active and passive tracking information (see at least page 3).



Claim 19
Furthermore, Renfro discloses the following limitations:

wherein the plurality of textile operations includes a greige fabric formation operation, such that the inputs include an input of the greige fabric formation operation, the outputs include an output of the greige fabric formation operation, and the plurality of units of textile equipment includes one or more units of equipment for processing the input into the output of the greige fabric formation operation . (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26).


Claim 20
Furthermore, Renfro discloses the following limitations:

wherein the plurality of textile operations includes a greige fabric batching operation, such that the inputs include an input of the greige fabric batching operation, the outputs include an output of the greige fabric batching operation, and the plurality of units of textile equipment includes one or more units of equipment for processing the input into the output of the greige fabric batching operation (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26)..


Claim 21

Renfro discloses the following information:

A method for making a textile product, the method comprising:

processing the bales of staple fiber in a fiber preparation operation into slivers of fibers, wherein the fiber preparation operation includes an input as the bales of staple fiber, an output as slivers of fiber, and fiber preparation equipment that transforms the bales of staple fiber into the slivers of fiber; (see at least abstract, column 7 lines 60-67, embodiment B26, col 45 lns 33-37).

processing the slivers of fiber into yarns in a yam spinning operation, wherein the yam spinning operation includes an input as the slivers fibers, an output as the yarns, and yarn spinning equipment that transforms the slivers of fibers into the yams; (see at least column 3 lines 20-30, 9 lines 15-30 and column 22 lines 5-10).  

processing the yarns into a textile product in a textile product formation operation; (see at least column 7 lines 60-65).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

associating, via a computer system, the fiber information for the bales of staple fiber with the textile product based on a relationship between the input and the output for each operation.

capturing fiber information contained in bale tags on bales of staple fiber, wherein the bale tags include fiber information concerning the bales of staple fiber;

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been to one of ordinary skill in the art at the time the invention was filed to apply the tracking method disclosed by Bennington into the textile manufacturing process in Renfro in order to provide efficient tracking of commodity 

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

tracking, for the fiber preparation operation, a) input for the fiber preparation operation, and b) output for the fiber preparation operation associated with equipment for the fiber preparation operation;

capturing, for the yam spinning operation, a) input information contained in an input tag for the yarn spinning operation, b) output information contained in an output tag for the yarn spinning operation, and c) equipment information contained in an equipment tag for the yam spinning operation;

capturing, for the textile product formation operation, a) input information contained in an input tag for the textile product formation operation, b) output information contained in an output tag for the textile product formation operation, and c) equipment information contained in an equipment tag for the textile product formation operation; and

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.
The combination Renfro/Bennington/Schoening does not explicitly discloses the following limitations, however Nayak does:
a combination of active and passive electronic tags (see at least page 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington/Schoening with the teachings on Nayak in order to improve information accuracy (Nayak abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 22
Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

further comprising defining, via a computer system, the relationship between the input and the output for each operation based on the input information, the output information, and the equipment information for each operation.
However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 23
Furthermore, Renfro discloses the following limitations:
wherein a first textile operation is the fiber preparation operation, (see at least abstract and column 26 lines 65-67).
wherein the method further comprises: arranging the bales of staple fiber into one or more bin locations, wherein each bin location includes a bin tag that contains bin information; (see at least abstract and column 17 lines 5-15).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

capturing the bin information contained in the bin tag; and associating, via the computer system, the bin information with the fiber information, wherein the input information for the fiber preparation operation includes the fiber information and the bin information.
    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 24
Furthermore Renfro discloses the following limitations:

further comprising: processing the bales of staple fiber in a fiber blending operation; (see at least column 5 lines 25-55, column 8 lines 35-45 and column 29 lines 15-25).

Renfro does not explicitly disclose the following limitations: 

capturing information contained in an input tag for the fiber blending operation; capturing information contained in an output tag for the fiber blending operation; and capturing information contained in an equipment tag for equipment used in the fiber blending operation.
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the 

Claim 25
Furthermore Renfro discloses the following limitations:

wherein the equipment in the fiber preparation operation includes a blender, a carding machine, a draw frame, and optionally a comber (see at least column 51 lines 60-67 and column 55 lines 25-35).

Claim 26
Furthermore, Renfro discloses the following limitations:
Wherein the textile product formation operation comprises a greige fabric formation operation (see at least abstract, column 7 lines 60-67 and embodiment B26, col.45,lns.33-37).
The combination Renfro/Bennington does not explicitly disclose the following limitations: 
wherein the method comprises: capturing information contained in an input tag for the greige fabric formation operation; capturing information contained in an output tag for the greige fabric formation operation; capturing information contained in an equipment tag for equipment used in the greige fabric formation operation.  
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.






Claim 27
Furthermore, Renfro discloses the following limitations:

wherein the yarn spinning equipment of the yarn spinning operation includes at least one of a speed frame, a yarn spinning frame, a winder, and an auto-coner (see at least column 3 lines 20-25, column 9 lines 15-45 and column 22 lines 5-15).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Richero “A Background Analysis on Transparency and Traceability in the Garment Value Chain” and Alien Technology Corporation “RFID into Cost-Saving Manufacturing Solution”  evidences that systems that track all levels of garment from manufacturing to sales are well known in the art.  

CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687